SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 4, 2009 GEORESOURCES, INC. (Exact name of registrant as specified in its charter) COLORADO 0-8041 84-0505444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 110 Cypress Station Drive, Suite 220 Houston, Texas 77090 (Address of principal executive offices) (Zip Code) (281) 537-9920 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02: RESULTS OF OPERATIONS AND FINANCIAL CONDITION On February 4, 2009, GeoResources, Inc. issued a press release providing an operations update. A copy of the press release is furnished with this report as Exhibit 99.1, and is incorporated herein by reference. The information in this report is being furnished, not filed, for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and will not be incorporated by reference into any filing under the Securities Act of 1933, as amended. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits: The following exhibit is included with this Current Report on Form8-K: ExhibitNo. Description 99.1 GeoResources, Inc. Press Release dated February 4, SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEORESOURCES, INC By: /s/ Frank A. Lodzinski Frank A. Lodzinski, President Date: February 6, 2009 EXHIBIT INDEX ExhibitNo. Description 99.1 GeoResources, Inc. Press Release dated February 4, EXHIBIT Contact:Cathy Kruse Telephone: 701-572-2020 ext 113 cathyk@geoi.net FOR IMMEDIATE RELEASE GeoResources, Inc. Provides Operations Update Continues successful horizontal drilling in Texas and North Dakota Intends to proceed with its capital budget as planned Houston, Texas, February 4, 2009 – GeoResources, Inc., (Nasdaq:GEOI), today provided an operations update.
